Citation Nr: 1118224	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2008, for the grant of a separate evaluation of 10 percent for right patellofemoral syndrome based on limited range of motion.

2.  Entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome based on limited range of motion.

3.  Entitlement to an initial compensable rating for right patellofemoral syndrome based on instability prior to May 8, 2008, and a rating in excess of 20 percent from May 8, 2008.

4.  Entitlement to an initial compensable rating for lumbar spondylosis and degenerative disc disease (DDD) prior to May 8, 2008, and a rating in excess of 10 percent from May 8, 2008.

5.  Entitlement to service connection for service connection for right L4-L5 neuropathy, numbness to the right leg and right sacroilitis.

6.  Entitlement to service connection for numbness of the right hand.

7.  Entitlement to service connection for hepatitis B positive antibody.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and February 2010 rating decisions by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2011, the Veteran presented personal testimony during a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In February and March 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for right patellofemoral syndrome and lumbar spondylosis with DDD, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating during the pendency of the appeal of 20 percent for right patellofemoral syndrome based on instability, and a separate rating of 10 percent for right patellofemoral syndrome based on limitation of motion, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome based on limited range of motion; and entitlement to an initial compensable rating for lumbar spondylosis and DDD prior to May 8, 2008, and a rating in excess of 10 percent from May 8, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The range of motion of the Veteran's right patellofemoral syndrome was limited due to pain prior to May 8, 2008.

2.  Prior to May 8, 2008, the Veteran's right patellofemoral syndrome has been manifested by an absence of instability or subluxation; from May 8, 2008, the Veteran's right patellofemoral syndrome has been manifested by symptoms appropriately described as moderate.

3.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for service connection for right L4-L5 neuropathy, numbness to the right leg and right sacroilitis.

4.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for numbness of the right hand.

5.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for hepatitis B positive antibody.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 1, 2003, for the award of a 10 percent rating for right patellofemoral syndrome based on limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

2.  The criteria for an initial compensable rating and a rating in excess of 20 percent from May 8, 2008, for right patellofemoral syndrome based on instability, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for service connection for right L4-L5 neuropathy, numbness to the right leg and right sacroilitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for numbness of the right hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for hepatitis B positive antibody have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), to the extent possible, must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

However, the Veteran's claims decided herein are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must state that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In the present appeal, the Veteran received Dingess notice in March 2006.  Subsequently, the Veteran's claims were readjudicated by means of the December 2006 Statement of the Case.  The Board finds that this action effectively satisfies VA's requirements in view of Dingess.

Furthermore, in February 2011, the Veteran was notified during the Travel Board hearing of the evidence needed to establish entitlement to the specific claimed benefits.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board further concludes that all relevant evidence necessary for an equitable resolution of the issues decided herein have been identified and obtained, to the extent possible. The evidence of record includes service medical records, VA medical records, private medical records, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

In summary, all relevant facts have been properly developed in regard to the Veteran's claims decided herein, and no further assistance is required in order to comply with VA's statutory duty to assist with the development of facts pertinent to the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the Veteran will result from an adjudication of these two issues in this Board decision.  Rather, remanding these issues for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Earlier Effective Date

The Veteran was discharged from active duty on October 31, 2003.

On July 7, 2004, the RO received the Veteran's for service connection for right knee patellofemoral syndrome.  In a rating decision issued on January 18, 2005, the RO granted service connection for right patellofemoral syndrome with a noncompensable evaluation, effective November 1, 2003.  Then, on May 26, 2005, the Veteran filed a notice of disagreement with the assigned rating for right patellofemoral syndrome.  Subsequently, on February 8, 2010, the RO granted an evaluation of 20 percent for right patellofemoral syndrome based on instability, effective May 8, 2008, and granted a separate evaluation of 10 percent for right patellofemoral syndrome based on limited range of motion, effective May 8, 2008.

The Veteran has asserted that the separate evaluation of 10 percent for right patellofemoral syndrome based on limited range of motion should have an effective date of November 1, 2003-the day following his discharge from active duty.

The law pertaining to the effective date of a VA claim for an award based on an original claim mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  

The Board notes that the February 10, 2010 rating decision assigned a May 8, 2008 effective date for separate evaluation of 10 percent for right patellofemoral syndrome based on limited range of motion, because that is the date that a VA Compensation and Pension Examination Report showed an additional limitation of motion on repetitive use due to pain.  

However, the VA Compensation and Pension Examination Report from August 2, 2004, reveals that while the Veteran's right knee exhibited a full range of flexion, his joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups.  It was specifically noted that the repetitive use decreased the Veteran's range of motion.

Under 38 C.F.R. § 4.59, in cases of actually painful joints, due to healed injury, a minimum compensable rating is warranted.  The Board, therefore, finds that the symptomatology for the period from November 1, 2003 through May 7, 2008 is similar to that demonstrated after May 8, 2008.  Thus, the entitlement did not first arise on May 8, 2008, but arose on the day after the Veteran left active duty, as the Veteran filed his original claim within one year of his discharge from active duty and has continuously pursued this claim since that time.  Accordingly, the Board grants an effective date of November 1, 2003, for the separate evaluation of 10 percent for right patellofemoral syndrome based on limited range of motion, granted in the February 2010 rating decision.  See 38 C.F.R. § 3.400.

The issue of entitlement to an initial rating in excess of 10 percent for right patellofemoral syndrome based on limited range of motion will be discussed below in the REMAND section.

Higher Ratings for Right Patellofemoral Syndrome Based on Instability Both Prior and Subsequent to May 8, 2008

On appeal, the Veteran has argued that he is entitled to an initial compensable rating for right patellofemoral syndrome based on instability prior to May 8, 2008, and a rating in excess of 20 percent from May 8, 2008.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's right patellofemoral syndrome based on instability has been evaluated under Diagnostic Code 5257, for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

The Court has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the applicability of a higher evaluation in cases of such symptomatology as painful motion and functional loss due to pain, do not apply in conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in conjunction with the remaining knee diagnostic codes, however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

In this case, on VA examination in August 2004, the Veteran reported experiencing pain in his right knee.  The examiner noted that the Veteran denied a history of instability.  It was further noted that the Veteran did not use any brace, cane, or crutches.  The examiner observed no signs of tenderness in the right knee and indicated that the Veteran was able to perform deep knee bends normally.

In July 2005, the Veteran remarked that his knees were so weak that he could not pull himself out of a car without kneeling on the door sill and pulling himself out with his arms.  He stated that he had to climb stairs one at a time due to weakness.

On VA examination in May 2008, the Veteran reported immediate pain and instability on climbing.  It was noted that the Veteran was only able to stand for 15 to 30 minutes.  The examiner observed instability and giving way on the right side.  Pain, stiffness, and weakness were also noted.  The Veteran reported that he suffered dislocation several times of week and locking episodes daily.  On objective examination, it was noted that the Veteran had a normal gait.  The examiner further noted crepitus, edema, excessive motion, misalignment, tenderness, tendonitis, painful movement, weakness, abnormal motion, and guarding of movement.  Anterior and posterior instability was present.  The examiner opined that the Veteran's instability was moderate.

On VA examination in July 2009, the examiner determined that the Veteran's right knee exhibited tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The examiner opined that the Veteran's instability was moderate.

Outpatient records from Lyster Army Health Clinic from 2009 and 2010 reveal ongoing treatment for right knee pain.

During the Veteran's February 2011 Board hearing, he testified that his right knee was instable at the time he left active duty.  He added that he would not say that his right knee would give way, but he could not climb ladders anymore.  He said that he took Meloxicam.  He was not sure if he was able to squat.  He had difficulty ascending stairs, but he did not feel that his knee would give way.

In February 2011, the Veteran described how a doctor had advised him to take Glucosamine-Chondroitin Sulfate for his knees.  In March 2011, he added that he took Meloxicam for his pain.

Based on the evidence of record, the Board concludes that an initial compensable rating, prior to May 8, 2008, is not warranted under DC 5257.  Prior to May 8, 2008, there is no objective evidence of laxity or recurrent subluxation in the right knee.  In this regard, instability was not found on objective examination in the August 2004 VA examination.  As no instability was found whatsoever, the symptoms of right patellofemoral syndrome based on instability do not even rise to the level of slight, as required for a compensable rating under DC 5257 prior to May 8, 2008.

The Board recognizes that the Veteran testified in his February 2011 Board hearing that he experienced instability in his right knee from the time he left active duty.  Additionally, in July 2005, the Veteran remarked that his knees were weak.  Contrastingly, during the August 2004 VA examination, the Veteran denied a history of instability.  Additionally, during the August 2004 VA examination, it was objectively noted that the Veteran was able to perform deep knee bends.  As the Veteran's remarks concerning instability in his right knee have been contradictory, the Board finds that they are of no more than minimal probative weight.  As such, they are outweighed by the objective observations of the August 2004 VA examiner.

However, on May 8, 2008, a VA examiner described the Veteran's right knee instability as moderate.  Another VA examiner also opined in July 2009 that the Veteran's right knee instability was moderate.  Considering the opinions of the VA examiners in conjunction with the Veteran's expressed testimony during his hearing, the Board finds that from May 8, 2008, the Veteran's right knee instability is most appropriately described as moderate.  A rating in excess of 20 percent after May 8, 2008, for right knee instability is not warranted, as the objective evidence fails to show that his instability is severe, as required for a rating in excess of 20 percent under DC 5257.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, or other deformity, evaluation of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factors that would warrant evaluation of the disability under any other provisions of the rating schedule.  As noted above, the issue of a higher rating based on limitation of motion will be addressed in the REMAND section below.

Consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  

Additionally, the Veteran has not asserted that his right knee disability interferes markedly with his employment.  He has not been hospitalized for this disability during the pendency of this appeal.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right knee disability, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

In a February 2011 statement, the Veteran indicated that he wished to withdraw from appeal the matters of service connection for service connection for right L4-L5 neuropathy, numbness to the right leg and right sacroilitis; service connection for numbness of the right hand; and service connection for hepatitis B positive antibody.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they must be dismissed.


ORDER

An effective date of November 1, 2003 for a 10 percent disability rating for right patellofemoral syndrome based on limited range of motion is granted, subject to the regulations controlling the payment of monetary benefits.

An initial compensable rating for right patellofemoral syndrome based on instability prior to May 8, 2008, and a rating in excess of 20 percent from May 8, 2008 is denied.

The appeal as to service connection for service connection for right L4-L5 neuropathy, numbness to the right leg and right sacroilitis is dismissed.

The appeal as to service connection for numbness of the right hand is dismissed.

The appeal as to service connection for hepatitis B positive antibody is dismissed.


REMAND

Concerning the claim for an initial rating in excess of 10 percent for right patellofemoral syndrome based on limited range of motion, the Board finds that a remand is required in order to comply with procedural due process.

Under 38 C.F.R. § 19.31(b)(3), the agency of original jurisdiction (AOJ) is required to furnish the claimant and his or her representative, if any, a Supplemental Statement of the Case (SSOC) if the prior SSOC is inadequate.

In this case, the record reflects the last SSOC regarding the claim for a higher rating for right patellofemoral syndrome was promulgated to the Veteran in February 2010.  However, that SSOC only discussed evaluation of the Veteran's right patellofemoral syndrome based on instability (emphasis added) throughout the period of appeal.  The Veteran has not been issued an SSOC which discusses evaluation of the Veteran's right patellofemoral syndrome based on limitation of motion throughout the period of appeal.  The Board would point out that this separate evaluation stems from the initial patellofemoral syndrome claim and, in view of AB v. Brown, is part of the current appeal.  Thus, remand is required to correct this procedural due process deficiency.

Concerning the claim for higher rating for a higher rating for lumbar spondylosis and DDD, since the Veteran's last VA examination in July 2009, it appears that the Veteran's symptoms have worsened.  During his February 2011 Board hearing, he testified that he recently had to undergo a series of epidural injections in his back.  He also testified that he experienced pain radiating to his hips.  In light of the competent testimony regarding the worsening of his back symptoms, the Board finds that he should be afforded another VA examination to assess the current level of severity of his back symptoms.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding treatment records for the period since June 2010.  It should also attempt to obtain any other pertinent records identified by the Veteran, to particularly include the record of his epidural injections mentioned in his February 2011 hearing.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA spine examination, with an appropriate examiner who has reviewed the entire claims file in conjunction with the examination.

At a minimum, the examination must encompass range of motion studies; the examiner is also advised to consider whether further neurological studies are warranted in view of the Veteran's concurrent subjective complaints.  Additional information is also required as to the following:

a) The frequency and duration of any incapacitating episodes (i.e., doctor-prescribed bed rest);

b) Whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

c) The existence of painful motion, functional loss due to pain, or such related symptoms as weakness, excess fatigability, and additional disability during flare-ups;

d) If ankylosis is shown, the extent of the spine affected and its nature (i.e., favorable or unfavorable), must be specified; and 

e) The existence and severity of any associated objective neurological abnormalities, such as sciatica or radiculopathy of the lower extremities; and

f) The effect of the Veteran's low back disorder and any associated objective neurological abnormalities on his ability to secure and follow a substantially gainful occupation.

All opinions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Then, after ensuring the completion of all development, the AMC/RO should readjudicate the Veteran's claims for increased ratings for a low back disability and right patellofemoral syndrome based on limitation of motion based on a de novo review of the record.  The AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


